Exhibit 10(a)


GENERIC FORM OF

EXECUTIVE RETENTION EMPLOYMENT AGREEMENT1


        Executive Retention Employment Agreement between FPL Group, Inc., a
Florida corporation (the "Company"), and [                ] (the "Executive"),
dated as of [     ], 2002. The Board of Directors of the Company (the "Board")
has determined that it is in the best interests of the Company and its
shareholders to assure that the Company and its affiliated companies will have
the continued dedication of the Executive, notwithstanding the possibility,
threat or occurrence of a Potential Change of Control or a Change of Control
(each as defined below) of the Company. The Board believes it is imperative to
diminish the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by the circumstances surrounding a Potential
Change of Control or a Change of Control and to encourage the Executive's full
attention and dedication to the Company and its affiliated companies currently
and in the event of any Potential Change of Control or Change of Control (and,
under certain circumstances, in the event of the termination or abandonment of a
Change of Control transaction), and to provide the Executive with compensation
and benefits arrangements which ensure that the compensation and benefits
expectations of the Executive will be satisfied and which are competitive with
those of other corporations. Therefore, in order to accomplish these objectives,
the Board has caused the Company to enter into this Executive Retention
Employment Agreement (the "Agreement").


        Therefore, the Company and the Executive agree as follows:


        1.  Effective Date.   If a Change of Control shall have occurred on or
prior to December 15, 2004, the effective date of this Agreement (the "Effective
Date") shall occur immediately prior to the date on which such Change of Control
occurs. If, on or prior to December 15, 2004, (A) neither a Change of Control
nor any of the events set forth in clauses (i),(ii) or (iv) below shall have
occurred, or (B) any of the events set forth in clauses (i),(ii) or (iv) below
shall have occurred, but the Board, prior to December 16, 2004, shall have
adopted a resolution that such event or circumstance no longer exists, the
Effective Date of this Agreement shall be such date (on or after December 16,
2004) on which (i) a Potential Change of Control occurs, (ii) the Board approves
a plan of complete liquidation or dissolution of the Company, (iii) a Change of
Control occurs pursuant to Section 2(a)(1) or (2) below or (iv) a definitive
agreement is signed by the Company which provides for a transaction that, if
approved by shareholders or consummated, as applicable, would result in a Change
of Control pursuant to Section 2(a)(3) or (4) below. If any of the events set
forth in clauses (i), (ii) or (iv) above shall have occurred after the date
hereof and prior to December 16, 2004, and the Board, prior to December 16,
2004, shall not have adopted a resolution that such event or circumstance no
longer exists, then the Effective Date of this Agreement shall be December 16,
2004. Anything in this Agreement to the contrary notwithstanding, if, on or
after December 16, 2004 and prior to the Effective Date, the Executive's
employment with the Company or its affiliated companies is terminated by the
Company or its affiliated companies, or both, as applicable, other than for
Cause or Disability (each as defined below) or by the Executive for Good Reason
(as defined below) and the Executive can reasonably demonstrate that such
termination (or the event constituting Good Reason) took place (a) at the
request or direction of a third party who took action that caused a Potential
Change of Control or (b) in contemplation of an event that would give rise to an
Effective Date, an Effective Date will be deemed to have occurred immediately
prior to the Date of Termination (as defined in Section 7(e) below). As used in
this Agreement, the term "affiliated companies" shall include any corporation or
other entity controlled by, controlling or under common control with the
Company.


_________________________
1  

Applicable to current executives.

 


        2.  Change of Control; Potential Change of Control.

   For the purposes of this Agreement:


        (a)  A "Change of Control" shall mean the first (and only the first) to
occur of the following:


        (1)  The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (x) the
then outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock") or (y) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
the following acquisitions (collectively, the "Excluded Acquisitions") shall not
constitute a Change of Control (it being understood that shares acquired in an
Excluded Acquisition may nevertheless be considered in determining whether any
subsequent acquisition by such individual, entity or group (other than an
Excluded Acquisition) constitutes a Change of Control): (I) any acquisition
directly from the Company or any of its subsidiaries; (ii) any acquisition by
the Company or any or its subsidiaries; (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its subsidiaries; (iv) any acquisition by an underwriter temporarily holding
Company securities pursuant to an offering of such securities; (v) any
acquisition in connection with which, pursuant to Rule 13d-1 promulgated
pursuant to the Exchange Act, the individual, entity or group is permitted to,
and actually does, report its beneficial ownership on Schedule 13G (or any
successor Schedule); provided that, if any such individual, entity or group
subsequently becomes required to or does report its beneficial ownership on
Schedule 13D (or any successor Schedule), then, for purposes of this paragraph,
such individual, entity or group shall be deemed to have first acquired, on the
first date on which such individual, entity or group becomes required to or does
so report, beneficial ownership of all of the Outstanding Company Common Stock
and/or Outstanding Company Voting Securities beneficially owned by it on such
date; or (vi) any acquisition in connection with a Business Combination (as
hereinafter defined) which, pursuant to subparagraph (3) below, does not
constitute a Change of Control; or


        (2)  Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of an individual, entity or group other than
the Board; or


        (3)  Approval by the shareholders of the Company of a reorganization,
merger, consolidation or other business combination (any of the foregoing, a
"Business Combination") of the Company or any direct or indirect subsidiary of
the Company with any other corporation, in any case with respect to which:

 


                    (i)  the Outstanding Company Voting Securities outstanding
immediately prior to such Business Combination do not, immediately following
such Business Combination, continue to represent (either by remaining
outstanding or being converted into voting securities of the resulting or
surviving entity or any ultimate parent thereof) more than 60% of the
outstanding common stock and of the then outstanding voting securities entitled
to vote generally in the election of directors of the resulting or surviving
entity (or any ultimate parent thereof); or

 


                    (ii)  less than a majority of the members of the board of
directors of the resulting or surviving entity (or any ultimate parent thereof)
in such Business Combination (the "New Board") consists of individuals
("Continuing Directors") who were members of the Incumbent Board (as defined in
subparagraph (2) above) immediately prior to consummation of such Business
Combination (excluding from Continuing Directors for this purpose, however, any
individual whose election or appointment to the Board was at the request,
directly or indirectly, of the entity which entered into the definitive
agreement with the Company or any subsidiary of the Company providing for such
Business Combination); or

 


                    (iii)  in the case of a Business Combination with an
unaffiliated third party as a result of which at least a majority of the New
Board will initially consist of Continuing Directors, the Board determines,
prior to such approval by shareholders, that there does not exist a reasonable
assurance that, for at least a two-year period following consummation of such
Business Combination, at least a majority of the members of the New Board will
continue to consist of Continuing Directors and individuals whose election, or
nomination for election by shareholders of the resulting or surviving entity (or
any ultimate parent thereof) in such Business Combination, would be approved by
a vote of at least a majority of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved;


provided, however, that prior to any such approval by shareholders, the Board
may determine, in its sole discretion, that under the particular facts and
circumstances, a Change of Control shall not occur until the consummation of
such Business Combination; or


        (4)  Approval by the shareholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) a sale or other disposition of
all or substantially all of the assets of the Company, other than to a
corporation with respect to which, following such sale or other disposition,
more than 60% of, respectively, the then outstanding shares of common stock of
such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities as the case may be; provided, however,
that prior to any such approval by shareholders, the Board may determine, in its
sole discretion, that under the particular facts and circumstances, a Change of
Control shall not occur until the consummation of such sale or other
disposition.


        The term "the sale or disposition by the Company of all or substantially
all of the assets of the Company" shall mean a sale or other disposition
transaction or series of related transactions involving assets of the Company or
of any direct or indirect subsidiary of the Company (including the stock of any
direct or indirect subsidiary of the Company) in which the value of the assets
or stock being sold or otherwise disposed of (as measured by the purchase price
being paid therefor or by such other method as the Board determines is
appropriate in a case where there is no readily ascertainable purchase price)
constitutes more than two-thirds of the fair market value of the Company (as
hereinafter defined). The "fair market value of the Company" shall be the
aggregate market value of the then Outstanding Company Common Stock (on a fully
diluted basis) plus the aggregate market value of the Company's other
outstanding equity securities. The aggregate market value of the shares of
Outstanding Company Common Stock shall be determined by multiplying the number
of shares of Outstanding Company Common Stock (on a fully diluted basis)
outstanding on the date of the execution and delivery of a definitive agreement
with respect to the transaction or series of related transactions (the
"Transaction Date") by the average closing price of the shares of Outstanding
Company Common Stock for the ten trading days immediately preceding the
Transaction Date. The aggregate market value of any other equity securities of
the Company shall be determined in a manner similar to that prescribed in the
immediately preceding sentence for determining the aggregate market value of the
shares of Outstanding Company Common Stock or by such other method as the Board
shall determine is appropriate.


        (b)  A "Potential Change of Control" shall be deemed to have occurred if
an event set forth in either the following subparagraphs shall have occurred:


        (1)  the Company or any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) publicly announces or
otherwise communicates to the Board in writing an intention to take or to
consider taking actions (e.g., a "bear hug" letter, an unsolicited offer or the
commencement of a proxy contest) which, if consummated or approved by
shareholders, as applicable, would constitute a Change of Control; or


        (2)  any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) directly or indirectly, acquires
beneficial ownership of 15% or more of the Outstanding Company Common Stock or
Outstanding Company Voting Securities; provided, however, that Excluded
Acquisitions shall not constitute a Potential Change of Control.




        3.  Employment Period.


        (a)  The Company hereby agrees to continue the Executive in its or its
affiliated companies' employ, or both, as the case may be, and the Executive
hereby agrees to remain in the employ of the Company, or its affiliated
companies, or both, as the case may be, for a period commencing on the Effective
Date and ending on the third anniversary of such date (such period or, if
shorter, the period from the Effective Date to the Date of Termination, is
hereinafter referred to as the "Employment Period").


        (b)  Anything in this Agreement to the contrary notwithstanding, (x) if
an Effective Date occurs (other than as a result of a Change of Control under
Section 2(a)(1) or (2) above) and the Board adopts a resolution to the effect
that the event or circumstance giving rise to the Effective Date no longer
exists (including by reason of the termination or abandonment of the transaction
contemplated by the definitive agreement referred to in clause (iv) of Section 1
hereof), the Employment Period shall terminate on the date the Board adopts such
resolution, but this Agreement shall otherwise remain in effect, and (y) if a
Change of Control occurs pursuant to Section 2(a)(3) or (4) above during the
Employment Period, the Employment Period shall immediately extend to and end on
the third anniversary of the date of such Change of Control (or, if earlier, to
the Date of Termination) and a new Effective Date will be deemed to have
occurred on the date of such Change of Control.


        4.  Position and Duties.    During the Employment Period, the
Executive's status, offices, titles, and reporting requirements with the Company
or its affiliated companies or both, as the case may be, shall be commensurate
with those in effect during the 90-day period immediately preceding the
Effective Date. The duties and responsibilities assigned to the Executive may be
increased, decreased or otherwise changed during the Employment Period, provided
that the duties and responsibilities assigned to the Executive at any given time
are not materially inconsistent with the Executive's status, offices, titles,
and reporting requirements as in effect during the 90-day period immediately
preceding the Effective Date. The Executive's services shall be performed at the
location where the Executive was employed immediately preceding the Effective
Date or any location less than 20 miles from such location, although the
Executive understands and agrees that he may be required to travel from time to
time for business purposes.


        During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his time and attention during normal business hours to the
business and affairs of the Company and its affiliated companies and to use his
reasonable best efforts to perform faithfully and efficiently the duties and
responsibilities assigned to him hereunder. During the Employment Period it
shall not be a violation of this Agreement for the Executive to serve on
corporate, civic or charitable boards or committees, deliver lectures, fulfill
speaking engagements or teach at educational institutions and devote reasonable
amounts of time to the management of his and his family's personal investments
and affairs, so long as such activities do not significantly interfere with the
performance of the Executive's responsibilities as an employee of the Company or
its affiliated companies in accordance with this Agreement. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by the Executive prior to the Effective Date, the reinstatement or
continued conduct of such activities (or the reinstatement or conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of the
Executive's responsibilities to the Company and its affiliated companies.


        5.  Compensation.    During the Employment Period, the Executive shall
be compensated as follows:




        (a)  Annual Base Salary.  The Executive shall be paid an annual base
salary ("Annual Base Salary"), in equal biweekly installments, at least equal to
the annual rate of base salary being paid to the Executive by the Company and
its affiliated companies as of the Effective Date. The Annual Base Salary shall
be reviewed at least annually and shall be increased substantially consistent
with increases in base salary generally awarded to other peer executives of the
Company and its affiliated companies. Such increases shall in no event be less
than the increases in the U.S. Department of Labor Consumer Price Index - U.S.
City Average Index. Any increase in Annual Base Salary shall not serve to limit
or reduce any other obligation to the Executive under this Agreement. Annual
Base Salary shall not be reduced after any such increase and the term "Annual
Base Salary" as utilized in this Agreement shall refer to Annual Base Salary as
so increased.




        (b)  Annual Bonus.  In addition to Annual Base Salary, the Executive
shall be awarded, for each fiscal year ending during the Employment Period, an
annual cash bonus (the "Annual Bonus") equal to a percentage of his Annual Base
Salary. Such percentage shall be substantially consistent with the targeted
percentages generally awarded to other peer executives of the Company and its
affiliates, but at least equal to the higher of (I) the percentage obtained by
dividing his targeted annual bonus for the then current fiscal year by his then
Annual Base Salary or (ii) the average percentage of his annual base salary (as
in effect for the applicable years) that was paid or payable, including by
reason of any deferral, to the Executive by the Company and its affiliated
companies as an annual bonus (however described, including as annual incentive
compensation) for each of the three fiscal years immediately preceding the
fiscal year in which the Effective Date occurs (or, if higher, for each of the
three fiscal years immediately preceding the fiscal year in which a Change of
Control occurs, if a Change of Control occurs following the Effective Date). For
the purposes of any calculation required to be made under clause (ii) of the
preceding sentence, an annual bonus shall be annualized for any fiscal year
consisting of less than twelve full months or with respect to which the
Executive was employed for less than the full twelve months, and, if the
Executive has not been employed for the full duration of the three fiscal years
immediately preceding the year in which the Effective Date occurs, the average
shall be calculated over the duration of the Executive's employment in such
period. Each such Annual Bonus shall be paid no later than the end of the second
month of the fiscal year next following the fiscal year for which the Annual
Bonus is awarded, unless the Executive otherwise elects to defer the receipt of
such Annual Bonus.




        (c)  Long Term Incentive Compensation.  During the Employment Period,
the Executive shall be entitled to participate in all incentive compensation
plans, practices, policies, and programs applicable generally to other peer
executives of the Company and its affiliated companies, but in no event shall
such plans, practices, policies, and programs provide the Executive with
incentive opportunities and potential benefits, both as to amount and percentage
of compensation, less favorable, in the aggregate, than those provided by the
Company and its affiliated companies for the Executive under the FPL Group Long
Term Incentive Plan (including, without limitation, performance share awards,
shareholder value awards, stock option grants and restricted stock awards) as in
effect at any time during the 90-day period immediately preceding the Effective
Date or, if more favorable to the Executive, those provided generally at any
time after the Effective Date to other peer executives of the Company and its
affiliated companies; provided, however, that the Company shall not be required
to issue an award with a vesting period or a performance period which would be
duplicative of an Entergy Award (as defined in Section 6(c) below).




        (d)  Savings and Retirement Plans.  During the Employment Period, the
Executive shall be entitled to participate in all savings and retirement plans,
practices, policies, and programs applicable generally to other peer executives
of the Company and its affiliated companies, but in no event shall such plans,
practices, policies, and programs provide the Executive with savings
opportunities and retirement benefit opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company and its affiliated companies for the Executive under such plans,
practices, policies, and programs as in effect at any time during the 90-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.


In addition, during the Employment Period the Executive shall be entitled under
this Agreement to the supplemental retirement benefit described in Annex A
attached hereto and made a part hereof by this reference. The payment and
vesting of such supplemental retirement benefit shall be determined in
accordance with Section 8 of this Agreement.


        (e)  Benefit Plans.  During the Employment Period, the Executive and/or
the Executive's family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies, and programs provided by the Company and its affiliated companies
(including, without limitation, medical, executive medical, annual executive
physical, prescription, dental, vision, short-term disability, long-term
disability, executive long-term disability, salary continuance, employee life,
group life, benefits pursuant to split dollar arrangements, accidental death and
dismemberment, and travel accident insurance plans and programs) to the extent
applicable generally to other peer executives of the Company and its affiliated
companies, but in no event shall such plans, practices, policies, and programs
provide the Executive with benefits which are less favorable, in the aggregate,
than the most favorable of such plans, practices, policies, and programs in
effect for the Executive at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company and its affiliated companies.


        (f)  Expenses.  During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices, and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.


        (g)  Fringe Benefits.  During the Employment Period, the Executive shall
be entitled to fringe benefits, including but not limited to those described in
Section 8(a)(5), in accordance with the most favorable plans, practices,
programs, and policies of the Company and its affiliated companies in effect for
the Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.


        (h)  Office and Support Staff.  During the Employment Period, the
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to exclusive personal secretarial and
other assistance, at least equal to the most favorable of the foregoing provided
to the Executive by the Company and its affiliated companies at any time during
the 90-day period immediately preceding the Effective Date or, if more favorable
to the Executive, as provided generally at any time thereafter with respect to
other peer executives of the Company and its affiliated companies.


        (i)  Vacation.  During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs, and practices of the Company and its affiliated companies as in effect
for the Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer incentives of the Company and its
affiliated companies.


        6.  Change of Control.




        (a)  Benefits Upon Change of Control.  If, as of the date of a Change of
Control which occurs during the Employment Period (including on the Effective
Date), the Executive is employed by the Company or one of its affiliated
companies, then, subject to Section 6(c) hereof, as of such date:


        (1)  50% of each outstanding performance stock-based award granted to
the Executive shall become fully vested and earned at a deemed achievement level
equal to the higher of (x) the targeted level of performance for such award or
(y) the average level (expressed as a percentage of target) of achievement in
respect of similar performance stock-based awards which matured over the three
fiscal years immediately preceding the year in which the Change of Control
occurred; payment of each such vested award shall be made to the Executive, in
the form described below, as soon as practicable following such Change of
Control; and the remainder of each such award shall remain outstanding (on a
converted basis, if applicable) and shall remain subject to the terms and
conditions of the plan under which such award was granted, as well as the terms
and conditions of this Agreement; and


        (2)  all other outstanding stock-based awards granted to the Executive
shall be fully vested and earned; and


        (3)  any outstanding option, stock appreciation right, and other
outstanding award in the nature of a right that may be exercised that was
granted to the Executive and which was not previously exercisable and vested
shall become fully exercisable and vested; and


        (4)  the restrictions, deferral limitations, and forfeiture conditions
applicable to any outstanding award granted to the Executive under an incentive
compensation plan, practice, policy or program shall lapse and such award shall
be deemed fully vested.


        If as a result of the Change of Control, the Outstanding Company Common
Stock is exchanged for or converted into a different form of equity security
and/or the right to receive other property (including cash), payment in respect
of the underlying awards described in subparagraphs (1), (2) and, with respect
to stock-based awards, (4) hereof shall, to the maximum extent practicable, be
made in the same form. If a Change of Control occurs and Company shareholders do
not, as a group, receive consideration in connection with such Change of
Control, then payment in respect of awards described in subparagraphs (1),(2)
and, with respect to stock-based awards, (4) hereof shall be made in cash based
on the average closing price of the shares of Outstanding Company Common Stock
for the 20 trading days immediately preceding the date of the Change of Control.


        (b)  Benefits Upon First Anniversary of Change of Control.  If the
Executive has remained employed by the Company or one of its affiliated
companies from the date of a Change of Control which occurs during the
Employment Period (including on the Effective Date) to the date of the first
anniversary of such Change of Control, the performance stock-based awards
outstanding immediately prior to such Change of Control that did not become
vested and earned at the time of such Change of Control pursuant to Section
6(a)(1) shall become vested and earned as of such first anniversary date and
payment in respect of such awards shall be made as soon as practicable following
such date. The deemed level of achievement with respect to such awards, as well
as the form of payment thereof, shall be as described in Section 6(a) above.




        (c)  Exclusion of Entergy Awards.  Anything in this Section 6 to the
contrary notwithstanding, no award granted to the Executive as a replenishment
award as a result of the approval by the Company's shareholders of the Agreement
and Plan of Merger by and among the Company, Entergy Corporation, WCB Holding
Corp., Ranger Acquisition Corp. and Ring Acquisition Corp. dated as of July 30,
2000 (such awards are collectively referred to herein as "Entergy Awards"),
shall become vested and earned or vested and exercisable pursuant to this
Section 6 or pursuant to the terms of the Entergy Awards by reason of the
occurrence of a Change of Control.


        7.  Termination of Employment.




        (a)  Disability.  If the Company determines in good faith that the
Disability of the Executive has occurred during the Employment Period (pursuant
to the definition of Disability set forth below), it may give to the Executive
written notice in accordance with Section 15(b) of this Agreement of its
intention to terminate the Executive's employment. In such event, the
Executive's employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the "Disability Effective
Date"), provided that, within the 30 days after such receipt, the Executive
shall not have returned to perform his duties in accordance with Section 4. For
purposes of this Agreement, "Disability" shall mean the absence of the Executive
from the Executive's duties with the Company for 180 consecutive business days
as a result of incapacity due to mental or physical illness which is determined
to be total and permanent by a physician selected by the Company or its insurers
and acceptable to the Executive or the Executive's legal representative (such
agreement as to acceptability not to be withheld unreasonably).


        (b)  Cause.  The Company may terminate the Executive's employment during
the Employment Period for Cause. For purposes of this Agreement, "Cause" shall
mean (I) repeated violations by the Executive of the Executive's obligations
under Section 4 of this Agreement (other than as a result of incapacity due to
physical or mental illness) which are demonstrably willful and deliberate on the
Executive's part, which are committed in bad faith or without reasonable belief
that such violations are in the best interests of the Company and which are not
remedied in a reasonable period of time after receipt of written notice from the
Company specifying such violations or (ii) the conviction of the Executive of a
felony involving an act of dishonesty intended to result in substantial personal
enrichment at the expense of the Company or its affiliated companies.


        (c)  Good Reason.  The Executive's employment may be terminated during
the Employment Period by the Executive for Good Reason. For purposes of this
Agreement, "Good Reason" shall mean:


        (1)  any failure by the Company to comply with the provisions of Section
4 of this Agreement, including without limitation, the assignment to the
Executive of any duties and responsibilities that are materially inconsistent
with the Executive's status, offices, titles, and reporting requirements as in
effect during the 90-day period immediately preceding the Effective Date (but in
no event prior to _____, 2002), but excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;


        (2)  any failure by the Company to comply with any of the provisions of
Section 5 or 6 of this Agreement, other than isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;


        (3)  the Company's requiring the Executive to be based at any office or
location other than that described in Section 4 hereof;


        (4)  any purported termination by the Company of the Executive's
employment otherwise than as expressly permitted by this Agreement; or


        (5)  any failure by the Company to comply with and satisfy Section 14(c)
of this Agreement, provided that such successor has received at least ten days
prior written notice from the Company or the Executive of the requirements of
Section 14(c) of the Agreement.


        For purposes of this Section 7(c), any good faith determination of "Good
Reason" made by the Executive shall be conclusive.


        (d)  Notice of Termination. Any termination by the Company for Cause, or
by the Executive for Good Reason, shall be communicated by Notice of Termination
to the other party hereto given in accordance with Section 15(b) of this
Agreement. For purposes of this Agreement, a "Notice of Termination" means a
written notice which (I) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive's employment under the provision so indicated, and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than
fifteen days after the giving of such notice). The failure by the Executive or
the Company to set forth in the Notice of Termination any fact or circumstances
which contributes to a showing of Good Reason or Cause shall not waive any right
of the Executive or the Company hereunder or preclude the Executive or the
Company from asserting such fact or circumstance in enforcing the Executive's or
the Company's rights hereunder.


        (e)  Date of Termination. "Date of Termination" means (I) if the
Executive's employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be, (ii) if the Executive's
employment is terminated by the Company other than for Cause or Disability, the
Date of Termination shall be the date on which the Company notifies the
Executive of such termination, and (iii) if the Executive's employment is
terminated by reason of Disability, the Date of Termination shall be the
Disability Effective Date.


        8.  Obligations of the Company upon Termination.


        (a)  Following a Change of Control: Good Reason; Other Than for Cause or
Disability. If following a Change of Control and during the Employment Period,
the Company terminates the Executive's employment other than for Cause or
Disability or the Executive terminates employment for Good Reason, then:


        (1)  the Company shall pay to the Executive in a lump sum in cash within
30 days after the Date of Termination the aggregate of the following amounts
(such aggregate being hereinafter referred to as the "Special Termination
Amount"):

 


                    (i)    the sum of (1) the Executive's Annual Base Salary
through the Date of Termination to the extent not theretofore paid, (2) the
product of (x) the Annual Bonus in effect at such date and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365, and (3) any
compensation previously deferred by the Executive (together with any accrued
interest or earnings thereon) (including, without limitation, compensation,
bonus, incentive compensation or awards deferred under the FPL Group, Inc.
Deferred Compensation Plan or incentive compensation or awards deferred under
the FPL Group, Inc. Long-Term Incentive Plan of 1985, the FPL Group, Inc. Long
Term Incentive Plan of 1994, or pursuant to an individual deferral agreement)
and any accrued vacation pay, in each case to the extent not theretofore paid
(the sum of the amounts described in subclauses (1), (2), and (3) herein shall
be called the "Accrued Obligations"); and

 


                    (ii)    the amount equal to the product of (1) three, and
(2) the sum of (x) the Executive's Annual Base Salary and (y) the Executive's
Annual Bonus in effect at such date; provided, however, that such amount shall
be paid in lieu of, and the Executive hereby waives the right to receive, any
other amount of severance relating to salary or bonus continuation to be
received by the Executive upon termination of employment of the Executive under
any severance plan, policy or arrangement of the Company; and

 


                    (iii)    a separate lump-sum supplemental retirement benefit
equal to the greater of (1) the supplemental pension benefit described in
Paragraph 1(b) of Annex A that the Executive would have been entitled had his
employment continued at the compensation level provided for in Sections 5(a) and
5(b) of this Agreement for three years and based upon his Projected Years of
Service (as defined in Paragraph 2(a) of Annex A) and his Projected Age (as
defined in Paragraph 2(b) of Annex A), or (2) the difference between (x) the
actuarial equivalent (utilizing for this purpose the actuarial assumptions
utilized with respect to the FPL Group Employee Pension Plan (or any successor
plan thereto) (the "Retirement Plan") during the 90-day period immediately
preceding the Effective Date) of the benefit payable under the Retirement Plan
and all supplemental and/or excess retirement plans providing benefits for the
Executive (other than the supplemental retirement benefit described in Annex A)
(the "SERP") (including, but not limited to the Supplemental Pension Benefit (as
defined in the FPL Group, Inc. Supplemental Executive Retirement Plan)) which
the Executive would receive if the Executive's employment continued at the
compensation level provided for in Sections 5(a) and 5(b) of this Agreement for,
and his age increased by, three years, assuming for this purpose that all
accrued benefits are fully vested and that benefit accrual formulas are no less
advantageous to the Executive than those in effect during the 90-day period
immediately preceding the Effective Date, or, if more favorable to the
Executive, as in effect generally at any time thereafter during the Employment
Period with respect to other peer executives of the Company and its affiliated
companies, and (y) the actuarial equivalent (utilizing for this purpose the
actuarial assumptions utilized with respect to the Retirement Plan during the
90-day period immediately preceding the Effective Date) of the Executive's
actual benefits (paid or payable), if any, under the Retirement Plan and the
SERP; and

 


                    (iv)    a separate lump-sum supplemental retirement benefit
equal to the greater of (1) the supplemental matching contributions account
described in Paragraph 1(c) of Annex A that the Executive would have been
entitled had his employment continued at the compensation level provided for in
Sections 5(a) and 5(b) of this Agreement for three years and assuming that the
Executive made After Tax Member Basic Contributions (within the meaning of the
FPL Group Employee Thrift Plan or any successor plan thereto (the "Thrift
Plan")) and Tax Saver Member Basic Contributions (within the meaning of the
Thrift Plan) to the Thrift Plan at the highest permissible rate (disregarding
any limitations imposed by the Code) following the Date of Termination, or (2)
the difference between (x) the value of the Company Account (as defined in the
Thrift Plan) and any other matching contribution accounts (including, but not
limited to the Supplemental Matching Contribution Account (as defined in the FPL
Group, Inc. Supplemental Executive Retirement Plan)) under a SERP (other than
the supplemental retirement benefit described in Annex A) which the Executive
would receive if (A) the Executive's employment continued at the compensation
level provided for in Sections 5(a) and 5(b) of this Agreement for three years,
(B) the Executive made pre- and after-tax contributions at the highest
permissible rate (disregarding any limitations imposed by the Code, which may or
may not be set forth in the Thrift Plan) for three years, (C) the Company
Account and the matching contribution accounts are fully vested, and (D) the
matching contribution formulas are no less advantageous to the Executive than
those in effect during the 90-day period immediately preceding the Effective
Date or, if more favorable to the Executive, as in effect generally at any time
during the remainder of the Employment Period with respect to other peer
executives of the Company and its affiliated companies, and (y) the actual value
of the Executive's Company Account and matching contribution accounts (paid or
payable), if any, under the Thrift Plan and the SERP;


        (2)  the Company shall provide the Executive, if such termination occurs
prior to the first anniversary of the Change of Control, with the vested and
earned awards (other than Entergy Awards) that the Executive would have received
pursuant to Section 6(b) hereof had the Executive remained employed to the first
anniversary of the Change of Control;


        (3)  Subject to the provisions of this paragraph (3):

 


                    (A)    a pro rata portion of each outstanding performance
stock-based award granted to the Executive on or after the date of the Change of
Control shall be fully vested and earned at a deemed achievement level equal to
the higher of (x) the targeted level of performance for such award or (y) the
average level (expressed as a percentage of target) of achievement in respect of
similar performance stock-based awards which matured over the three fiscal years
immediately preceding the year in which the Change of Control occurred;

 


                    (B)    a pro rata portion of each other outstanding
stock-based award granted to the Executive on or after the date of the Change of
Control shall be fully vested and earned;

 


                    (C)    a pro rata portion of each outstanding option, stock
appreciation right, and other award in the nature of a right that may be
exercised that was granted to the Executive on or after the date of the Change
of Control and which was not previously exercisable and vested shall become
fully exercisable and vested; and

 


                    (D)    the restrictions, deferral limitations, and
forfeiture conditions applicable to any outstanding award granted to the
Executive on or after the date of the Change of Control under an incentive
compensation plan, practice, policy or program shall lapse and a pro rata
portion of such award shall be deemed fully vested and earned.


                 In determining the pro rata portion of an award that shall
become fully vested and earned or fully vested and exercisable pursuant to this
paragraph (3), an Executive shall be deemed to have remained employed to the end
of the Employment Period (determined without regard to his earlier termination
of employment). Anything to the contrary notwithstanding, an award shall not
become vested and earned or vested and exercisable hereunder (and instead shall
be cancelled) to the extent that pursuant to Section 6 or Section 8(a)(2)
hereof, a similar predecessor award in respect of the same performance or
vesting period shall have become vested and earned, shall have become vested and
exercisable or shall have been paid. Payment in respect of the underlying awards
described in subparagraphs (A), (B) and (D) hereof shall be made in the shares
to which such awards relate if such shares are then admitted for trading on a
national securities exchange or are then admitted for quotation on a national
quotation system. If such shares are not so admitted, payment in respect of the
underlying awards described in subparagraphs (A), (B) and (D) hereof shall be
made in cash based on the fair market value of the shares (as determined by the
board of directors of the issuer of such shares in good faith) to which such
awards relate. Any portion of an award that does not become vested and earned or
vested and exercisable pursuant to this paragraph (3) shall be cancelled as of
the Date of Termination.


        (4)  for a three year period commencing on the Date of Termination (the
"Continuation Period"), or such longer period as any plan, program, practice or
policy may provide, the Company shall continue benefits to the Executive and/or
the Executive's family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Sections 5(e) and 5(g) of this Agreement if the Executive's employment had not
been terminated, in accordance with the most favorable plans, practices,
programs or policies of the Company and its affiliated companies applicable
generally to other peer executives and their families during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect generally at any time thereafter with respect to other peer
executives of the Company and its affiliated companies and their families,
provided, however, that if the Executive becomes reemployed with another
employer and is eligible to receive medical or other welfare benefits under
another employer provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility. For purposes of determining eligibility of the
Executive for retiree benefits pursuant to such plans, practices, programs and
policies, the Executive shall be considered to have remained employed until the
end of the Continuation Period and to have retired on the last day of such
period;


        (5)  for the remainder of the Continuation Period and to the extent
previously paid for or provided by the Company or its affiliated companies, the
Company shall continue to provide the following:

 


                    (A)    social and business club memberships to the Executive
(as in effect immediately prior to the Date of Termination);

 


                    (B)    use, maintenance, insurance, and repair of the
company car that is in the possession of the Executive, until the earlier of the
end of the lease term or the end of the Continuation Period, at which time the
Executive may purchase such car. The Company shall replace the company car in
the Executive's possession on the Effective Date with a new company car at such
time(s) as provided under the Company car policy applicable to other peer
executives, but in no case less frequently than the Company car policy in effect
during the 90-day period immediately preceding the Effective Date;

 


                    (C)    up to $15,000 annually for personal financial
planning, accounting and legal advice;

 


                    (D)    communication equipment such as a car and/or cellular
phone, and home or laptop computer until the end of the Continuation Period, at
which time the Executive may purchase such equipment;

 


                    (E)    

(Insert address and zip code of assignee)security system at the Executive's
residence, and the related monitoring and maintenance fees; and  


                    (F)    up to $800 annually for personal excess liability
insurance coverage;


        In lieu of continuing these benefits for the remainder of the
Continuation Period, the Executive, in his sole discretion, may elect to receive
a lump sum payment equal to the present value of the amount projected to be paid
by the Company to provide these benefits. In determining the present value, a
six percent interest assumption shall be utilized. The Executive shall make any
such election by giving the Company written notice in accordance with Section
16(b).


        (6)  to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive pursuant to
this Agreement or otherwise under any plan, program, policy or practice or
contract or agreement of the Company and its affiliated companies, but excluding
solely for purposes of this Section 8(a)(6) (and subsequent sections hereof
which make reference to payments of amounts or benefits described in this
Section 8(a)(6)) amounts waived by the Executive pursuant to Section
8(a)(1)(ii); and


        (7)  the Company shall provide the Executive with the following
benefits:

 


                    (A)    If the Executive is required to move his primary
residence in order to pursue other business opportunities during the
Continuation Period, the Company shall reimburse the Executive for all such
relocation expenses incurred during the Employment Period (not in excess of
$10,000) that are not reimbursed by another employer, including, without
limitation, assistance in selling the Executive's home and all other assistance
and benefits that were customarily provided by the Company to transferred
executives prior to the Effective Date;

 


                    (B)    If the Executive retains counsel or an accounting
firm in connection with the taxation of payments made pursuant to Section 12 of
this Agreement, the Company shall reimburse the Executive for such reasonable
legal and/or accounting fees and disbursements (not in excess of $15,000);

 


                    (C)    The Company shall continue to pay the Executive's
Annual Base Salary during the pendency of a dispute over his termination.
Amounts paid under this subsection are in addition to all other amounts due
under this Agreement (other than those due under Section 5(a) hereof) and shall
not be offset against or reduce any other amounts due under this Agreement; and

 


                    (D)    The Company shall provide the Executive with
outplacement services commensurate with those provided to terminated executives
of comparable level made available through and at the facilities of a reputable
and experienced vendor.




        (b)    Following An Effective Date and Prior to a Change of Control:
Good Reason; Other Than for Cause or Disability. If following an actual
Effective Date (i.e., not including an Effective Date which is deemed to have
occurred hereunder) and prior to a Change of Control, the Company terminates the
Executive's employment during the Employment Period other than for Cause or
Disability or the Executive terminates employment for Good Reason, then:


        (1)    the Company shall provide the Executive with the payments and
benefits described under Sections 8(a)(1), (4), (5), (6) and (7);


        (2)    the Company shall provide the Executive with the benefits the
Executive would have received under Section 6(a) hereof as if a Change of
Control had occurred immediately prior to the Date of Termination, except that,
for purposes of Section 6(a)(1), (I) 100% of each outstanding performance
stock-based award granted to the Executive which is outstanding immediately
prior to the Date of Termination shall become fully vested and earned and (ii)
payment shall be made in the form contemplated by the terms of the award;
provided, however, that no Entergy Awards shall become vested and exercisable or
vested and earned pursuant to this Section 8(b) or pursuant to the terms of the
Entergy Awards by reason of a termination described in this Section 8(b).


        (c)    Deemed Effective Date. If the Executive's employment terminates
under circumstances described in the penultimate sentence of Section 1 hereof,
then:


        (1)    the Company shall provide the Executive with the payments and
benefits described under Sections 8(a)(1), (4), (5), (6) and (7); and


        (2)    a pro rata portion of each outstanding performance stock-based
award granted to the Executive shall be fully vested and earned at a deemed
achievement level equal to the higher of (x) the targeted level of performance
for such award or (y) the average level (expressed as a percentage of target) of
achievement in respect of similar performance stock-based awards which matured
over the three fiscal years immediately preceding the year in which the Date of
Termination occurs; payment in respect of such award shall be made at the time
and in the manner provided under the plan pursuant to which such award was
granted; and the remainder of the award shall be cancelled, subject, however, to
the provisions of this Section 8(c);


        (3)    a pro rata portion of each other outstanding stock-based award
granted to the Executive shall be fully vested and earned; payment in respect of
such award shall be made at the time and in the manner provided under the plan
pursuant to which such award was granted; and the remainder of the award shall
be cancelled, subject, however, to the provisions of this Section 8(c);


        (4)    a pro rata portion of each outstanding option, stock appreciation
right, and each other outstanding award in the nature of a right that may be
exercised that was granted to the Executive and which was not previously
exercisable and vested shall become fully exercisable and vested; and the
remainder of each such award shall be cancelled, subject, however, to the
provisions of this Section 8(c); and


        (5)    the restrictions, deferral limitations, and forfeiture conditions
applicable to a pro rata portion of any outstanding award granted to the
Executive under an incentive compensation plan, practice, policy or program
shall lapse; such portion shall be deemed fully vested; and the remainder of
each such award shall be cancelled, subject, however, to the provisions of this
Section 8(c).


        For purposes of this Section 8(c), pro ration of the foregoing awards
shall be determined in accordance with the past practice of the Company
generally applicable to peer executives whose employment had been involuntarily
terminated.


        Notwithstanding cancellation of awards hereunder, if a Change of Control
occurs following the Date of Termination and the Board determines in good faith
prior to the Change of Control that there is a reasonable relationship between
the Change of Control and the events or circumstances surrounding the
Executive's termination, then the Company shall pay to the Executive, as soon as
practicable following the Change of Control, a lump sum cash amount (determined
by the Board in good faith) which, when added to the value received by the
Executive under the provisions of clauses (2)-(5) above, will provide to
Executive an aggregate value equal to the aggregate value that would have been
provided to the Executive under Section 6(a) and Section 8(a)(2) hereof had the
Executive remained employed to the date of the Change of Control and been
involuntarily terminated without Cause immediately thereafter.


        Anything to the contrary notwithstanding in this Section 8(c), no
Entergy Awards granted to the Executive shall become vested and earned or vested
and exercisable, and no payment shall be made to the Executive pursuant to this
Section 8(c), or pursuant to the terms of the Entergy Awards by reason of a
termination described in this Section 8(c).


        (d)    Death.  Upon the Executive's death during the Employment Period,
this Agreement shall terminate without further obligations to the Executive's
legal representatives under this Agreement, other than for payment of Accrued
Obligations, the supplemental retirement benefit described in Annex A, and the
timely payment or provision of the benefits described in Sections 8(a)(4) and
8(a)(6) (the "Other Benefits"). All Accrued Obligations shall be paid to the
Executive's estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination. The supplemental retirement benefit shall be
paid to the Executive's Beneficiary (within the meaning of the FPL Group, Inc.
Supplemental Executive Retirement Plan) at his option in a lump sum distribution
to be made not later than three months after the occurrence of his death or in
the same manner as the Executive's benefits under the Retirement Plan or Thrift
Plan to which his benefits under Annex A of this Agreement relates. The term
"Other Benefits" as utilized in this Section 8(d) shall include, without
limitation, and the Executive's family shall be entitled to receive, benefits at
least equal to the most favorable benefits provided by the Company and any of
its affiliated companies to surviving families of peer executives of the Company
and such affiliated companies under such plans, programs, practices and policies
relating to family death benefits, if any, as in effect with respect to other
peer executives and their families at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive
and/or the Executive's family, as in effect on the date of the Executive's death
with respect to other peer executives of the Company and its affiliated
companies and their families.


        (e)    Disability.  If the Executive's employment is terminated by
reason of the Executive's Disability during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than for payment of Accrued Obligations, the supplemental retirement benefit
described in Annex A, and the timely payment or provision of Other Benefits (as
defined in Section 8(d)). All Accrued Obligations shall be paid to the Executive
in a lump sum in cash within 30 days of the Date of Termination. The
supplemental retirement benefit shall be paid to the Executive or his
Beneficiary (within the meaning of the FPL Group, Inc. Supplemental Executive
Retirement Plan), as the case may be, at the option of the Executive or, if the
Executive is deceased, at the option of his Beneficiary, in a lump sum
distribution to be made not later than three months after the Date of
Termination or in the same manner as the Executive's benefits under the
Retirement Plan or Thrift Plan to which his benefits under Annex A of this
Agreement relates. The term "Other Benefits" as utilized in this Section 8(e)
shall also include, and the Executive shall be entitled after the Disability
Effective Date to receive, disability and other benefits at least equal to the
most favorable of those generally provided by the Company and its affiliated
companies to disabled executives and/or their families in accordance with such
plans, programs, practices and policies relating to disability, if any, as in
effect generally with respect to other peer executives and their families at any
time during the 90-day period immediately preceding the Effective Date or, if
more favorable to the Executive and/or the Executive's family, as in effect at
any time thereafter generally with respect to other peer executives of the
Company and its affiliated companies and their families.


        (f)    Cause; Other Than for Good Reason.  If the Executive's employment
shall be terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive Annual Base Salary through the Date of Termination plus
the amount of any compensation previously deferred by the Executive, in each
case to the extent theretofore unpaid. If the Executive terminates employment
during the Employment Period, excluding a termination for Good Reason, this
Agreement shall terminate without further obligations to the Executive, other
than for Accrued Obligations, the supplemental retirement benefit, if any,
described in Annex A to the extent the Executive is vested in his benefits under
the Retirement Plan, and the timely payment or provision of benefits pursuant to
Section 8(a)(6) hereof. In such case, all Accrued Obligations shall be paid to
the Executive in a lump sum in cash within 30 days of the Date of Termination.
The supplemental retirement benefit, if any, shall be paid to the Executive or
his Beneficiary (within the meaning of the FPL Group, Inc. Supplemental
Executive Retirement Plan), as the case may be, at the option of the Executive
or, if the Executive is deceased, at the option of his Beneficiary, in a lump
sum distribution to be made not later than three months after the Date of
Termination or in the same manner as the Executive's benefits under the
Retirement Plan or Thrift Plan to which his benefits under Annex A of this
Agreement relates.


        9.  Non-exclusivity of Rights.  Except as otherwise expressly provided
for in this Agreement, nothing in this Agreement shall prevent or limit the
Executive's continuing or future participation in any plan, program, policy or
practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company or any of its affiliated companies. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company or
any of its affiliated companies at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement except as explicitly modified by this Agreement.


        10.  Full Settlement.  The Company's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, except as
otherwise expressly provided for in this Agreement, such amounts shall not be
reduced whether or not the Executive obtains other employment. The Company
agrees to pay, to the fullest extent permitted by law, all legal fees and
expenses which the Executive may reasonably incur at all stages of proceedings,
including, without limitation, preparation and appellate review, as a result of
any contest (regardless of whether formal legal proceedings are ever commenced
and regardless of the outcome thereof) by the Company, the Executive or others
of the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code.


        11.  Certain Additional Payments by the Company.  Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution by the Company to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 11) (a "Payment") would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the "Excise Tax"), then the Executive shall be
entitled to receive an additional payment (a "Gross-Up Payment") in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income or employment taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.


        In the event that Federal or state legislation is enacted by imposing
additional excise or supplementary income taxes on amounts payable or benefits
provided to the Executive (other than a mere change in marginal income tax
rates), the Company agrees to review the Agreement with the Executive and to
consider in good faith any changes hereto that may be required to preserve the
full amount of all Payments and the economic purposes of the foregoing
provisions of this Section 11.


        12.  Confidential Information.  The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Executive
during the Executive's employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Executive or representatives of the Executive in violation of this
Agreement). After termination of the Executive's employment with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 12 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.


        13.  Indemnification.  The Company will, to the fullest extent permitted
by law, indemnify and hold the Executive harmless from any and all liability
arising from the Executive's service as an employee, officer or director of the
Company and its affiliated companies. To the fullest extent permitted by law,
the Company will advance legal fees and expenses to the Executive for counsel
selected by the Executive in connection with any litigation or proceeding
related to the Executive's service as an employee, officer or director of the
Company and its affiliates. The terms of this indemnification provision shall
survive the expiration of this Agreement.


        14.  Successors.  This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive's
legal representatives.


        (b)    This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.


        (c)    The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.


        15.  Miscellaneous.


        (a)    This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.


        (b)    All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:


                              If to the Executive:

                                      EXECUTIVE


                              If to the Company:


                                    FPL Group, Inc.
                                    700 Universe Boulevard
                                    Juno Beach, Florida 33408
                                    Attention: Vice President, Human Resources


or such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


        (c)    The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


        (d)    The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.


        (e)    The Executive's or the Company's failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 7(c)(1)-(5) of this Agreement,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.


        (f)    The Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive
and the Company, the employment of the Executive by the Company is "at will"
and, prior to the Effective Date, may be terminated by either the Executive or
the Company at any time. Moreover, except as provided herein in the case of a
deemed Effective Date, if prior to the Effective Date, (I) the Executive's
employment with the Company terminates, or (ii) there is a diminution in the
Executive's position (including status, offices, titles, and reporting
requirements), authority, duties, and responsibilities with the Company or its
affiliated companies, then the Executive shall have no rights under this
Agreement.


        (g)    The Executive hereby agrees and acknowledges that (1) the terms
of this Agreement, insofar as they pertain to any award granted to the Executive
pursuant to the FPL Group, Inc. Long Term Incentive Plan of 1994 which is
outstanding as of [____], 2002, shall constitute an amendment to and shall be
deemed to form part of such award, and (2) in the event of a conflict between
the terms of any such award and the terms of this Agreement, the terms of this
Agreement shall govern.

 

        IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand
and, pursuant to the authorization from the Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.


EXECUTIVE

 


_______________________________________




FPL GROUP, INC.

 


_______________________________________

By LAWRENCE J. KELLEHER
Lawrence J. Kelleher
Vice President, Human Resources

 

ANNEX A
TO THE
EMPLOYMENT AGREEMENT


GENERIC FORM OF

SUPPLEMENTAL RETIREMENT BENEFIT2


            (1)    Supplemental Retirement Benefit.


            (a)    In General.  The supplemental retirement benefit to which the
Executive shall be entitled under this Agreement shall be (i) the supplemental
pension benefit described in Paragraph 1(b) of this Annex A, and (ii) the
supplemental matching contribution account described in Paragraph 1(c) of this
Annex A.


            (b)    Supplemental Pension Benefit. The "supplemental pension
benefit" shall be the greater of (i) the supplemental cash balance accrued
benefit described in Paragraph 1(b)(1) of this Annex A, or (ii) the supplemental
unit credit accrued benefit described in Paragraph 1(b)(2) of this Annex A.

 


        (1)    The "supplemental cash balance accrued benefit" is the
difference, if any, between (A) and (B) where:

 


        (A)    is the benefit to which the Executive would be entitled under the
Retirement Plan as in effect immediately prior to the Change of Control or, if
more favorable to the Executive, as in effect generally at any time thereafter
during the Employment Period with respect to other peer executives of the
Company and its affiliated companies, expressed in the normal form of benefit,
if such benefit was computed (i) as if benefits under such plan were based upon
the Executive's Bonus Compensation (within the meaning of the FPL Group, Inc.
Supplemental Executive Retirement Plan as in effect immediately prior to the
Change of Control), (ii) without the annual compensation limitation imposed by
Section 401(a)(17) of the Code, and (iii) without the restrictions or the
limitations imposed by Section 415(b) of the Code; and

 


        (B)    is the sum of the benefits payable to the Executive under the
Retirement Plan and the SERP, expressed in the normal form of benefit.

 


        (2)    The "supplemental unit credit accrued benefit" is the difference,
if any, between (A) and (B) where:


____________________
2  To be conformed to each Executive as necessary.





 


        (A)    is the benefit to which the Executive would be entitled under the
Prior Pension Plan (within the meaning of the FPL Group, Inc. Supplemental
Executive Retirement Plan as in effect immediately prior to the Change of
Control), expressed in the normal form of benefit, if such benefit was computed
(i) as if benefits under such plan were based upon the Executive's Bonus
Compensation, (ii) without the annual compensation limitation imposed by Section
401(a)(17) of the Code, and (iii) without the restrictions or the limitations
imposed by Section 415(b) of the Code; and

 


        (B)    is the sum of the benefits payable to the Executive under the
Retirement Plan and the SERP, expressed in the normal form of benefit.


        (c)    Supplemental Matching Contribution Account. The "supplemental
matching contribution account" shall be an account that is credited annually
with (i) supplemental matching contributions described in Paragraph 1(c)(1) of
this Annex A, and (ii) theoretical earnings described in Paragraph 1(c)(2) of
this Annex A.

 


        (1)    "Supplemental matching contributions" shall be for each year
ending on or prior to the Effective Date in which the Executive participated in
the SERP and for each year ending after the Effective Date in which the
Executive performs services for the Company or its affiliated companies the
difference, if any, between (A) and (B) where:

 


        (A)    is the matching contribution allocation for such year to which
the Executive would be entitled under the Thrift Plan as in effect immediately
prior to the Change of Control or, if more favorable to the Executive, as in
effect generally at any time thereafter during the Employment Period with
respect to other peer executives of the Company and its affiliated companies if
such allocation were computed (i) as if the matching contribution allocation
under such plan was based upon the Executive's Bonus Compensation, (ii) without
the annual compensation limitation imposed by Section 401(a)(17) of the Code,
(iii) without the restrictions or the limitations imposed by Section 415(c) of
the Code, and (iv) as if he made After Tax Member Basic Contributions (within
the meaning of the Thrift Plan) and Tax Saver Member Basic Contributions (within
the meaning of the Thrift Plan) at the same percentage of Bonus Compensation as
he made such contributions to the Thrift Plan for such years; and

 


        (B)    is the sum of the matching contributions allocated or credited to
the Executive under the Thrift Plan and the SERP for such year.

 


        (2)    "Theoretical earnings" shall be the income, gains and losses
which would have been credited on the Executive's supplemental matching
contribution account balance if such account were invested in the Company Stock
Fund (within the meaning of the Thrift Plan) offered as a part of the Thrift
Plan.


        2.    Construction and Definitions.


        Unless defined below or otherwise in this Annex A, all of the
capitalized terms used in this Annex A shall have the meanings assigned to them
in this Agreement:


        (a)    "Projected Years of Service" shall mean the Years of Service
(within the meaning of the FPL Group, Inc. Supplemental Executive Retirement
Plan as in effective immediately prior to the Change of Control).
Notwithstanding the foregoing and except in the event the Executive terminates
employment during the Employment Period other than for Good Reason, in
determining the Executive's Years of Service, in addition to his actual Years of
Service he shall be treated as if his employment terminated on the later of the
third anniversary of the Date of Termination or the last day of the Employment
Period.


        (b)    "Projected Age" shall mean the age that the Executive will have
attained on the later of the third anniversary of the Date of Termination or the
last day of the Employment Period, except that in the event the Executive
terminates employment during the Employment Period other than for Good Reason,
"Projected Age" shall mean the age of the Executive on the Date of Termination.